Citation Nr: 1507224	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1970.  He died in September 1988.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2014 the appellant testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including malignant tumors, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran died in September 1988.  The death certificate reflects that the immediate cause of death was cardiac arrest, which was due to as a consequence of respiratory failure, which was noted to be due to or as a consequence of chronic obstructive lung disease (COPD) and emphysema.  Other significant conditions contributing to death but not related to the immediate causes of death were cardiomyopathy and heart failure.  The appellant claims that the Veteran suffered from respiratory problems, including a chronic cough during service, which she feels was the beginning of the COPD and emphysema which caused his death.  She has also alleged that he was exposed to asbestos while serving aboard many ships in the Navy.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Although the rating decision on appeal reflects that the Veteran's military occupational specialties, that of ship's serviceman or machinery repairman, indicate that his exposure to asbestos would be minimal, the record does not reflect any attempt to verify or disprove any actual exposure.  As such, a remand is required in order to undertake such development.

Additionally, the Veteran's service treatment records reflect the Veteran was seen multiple times between 1955 and 1957 for a cough.  The March 1967 discharge and immediate reenlistment examination documents inspiratory wheezing throughout the left chest.  Furthermore, a February 1970 service treatment record indicates that the Veteran had a chronic cough and notes that a chest X-ray reflected pleural reaction or effusion.  Under the circumstances, the Board finds that a remand is warranted in order to obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case).

Accordingly, the case is REMANDED for the following action:

1.  Conduct any evidentiary development deemed necessary to assess the probability of the Veteran's asbestos exposure while serving duties as a ship's serviceman or machinery repairman.  All development action, to include all responses, should be documented.  
 
2.  Forward the claims file to an appropriate VA medical examiner for review.  After reviewing the claims file for the pertinent medical and other history, including the certificate of death, service treatment records, post-service treatment records, and lay statements and testimony, as well as a complete copy of this remand, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the cause of the Veteran's death, identified as cardiac arrest, due to or as a consequence of respiratory, due to or as a consequence of COPD and emphysema, is etiologically related to the Veteran's active duty service, to include any exposure to asbestos, if such exposure is confirmed as requested in number 1 above.  In providing the requested opinion, the examiner is asked to specifically address the service treatment records showing that the Veteran was seen multiple times between 1955 and 1957 for a cough, the March 1967 discharge and immediate reenlistment examination showing inspiratory wheezing throughout the left chest, and the February 1970 service treatment record indicating that the Veteran had a chronic cough and noting that a chest X-ray reflected pleural reaction or effusion.  The examiner should also state whether the Veteran's in-service diagnosis of inspiratory wheezing and chronic cough complaints were an early manifestation of COPD or emphysema.  

The examiner is requested to write a clear rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner is requested to explain why such an opinion cannot be provided (e.g., due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disorder).
 
3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




